


Exhibit 10(b)

SECRETARIAL CERTIFICATION

INDEPENDENT SUBCOMMITTEE

OF THE

PERSONNEL/SHAREHOLDER RELATIONS COMMITTEE


OF

TCF FINANCIAL CORPORATION


OCTOBER 22, 2001

*************************************************************************

                Following discussion, and upon motion duly made, seconded and
carried, the following resolutions were adopted:

 


APPENDIX A


TAX WITHOLDING PROCEDURES

UPON VESTING OF RESTRICTED STOCK AWARDS

(10-03-01)

 

These Procedures have been adopted as an Appendix to the TCF Financial 1995
Incentive Stock Program by the Independent Sub-Committee of the Personnel
Committee of the Board of Directors of TCF Financial Corporation.

 

Tax Withholding on Vesting of Restricted Stock

 

Automatic Method of Withholding —Net Against the Shares Vesting:  The minimum
required withholding (28% federal plus applicable state percentage), plus FICA
and Medicare taxes due, will be deducted from each grant as of the date it
vests.  Valuation for both the income reported and the withholding will equal
the fair market value of the stock on the vesting date.

 

Alternative Election-Pay by Check: Grantees may elect to pay the withholding by
check. TCF Legal will calculate the amount due on the vesting date based on fair
market value on that date. TCF Legal will not distribute shares until the check
is received.  Election Deadline — Two weeks prior to the vesting date.

Exception for Deferred Grants: Grantees are required to pay FICA and Medicare
taxes due by check.

 

 

Exception for Partially Deferred Grants: Withholding and taxes due upon vesting
of the grant will be netted against the non-deferred portion of the grant with
the grantee required to pay the balance due, if  any, by check.

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

•                  Distributions will be sent by U.S. Mail to the home address
on file with the TCF Legal Department unless grantee has provided other delivery
instructions in writing. If grantee has a stock brokerage account, distributions
can be sent to it on a same day basis.

 

•                  These procedures are subject to interpretation and
application by the company, whose interpretations are final.

 

I, Gregory J. Pulles, Secretary of  TCF Financial Corporation do hereby certify
that the foregoing is a true and correct copy of excerpt of minutes of the
Personnel/Shareholder Relations Committee TCF Financial Corporation meeting held
on October 22, 2001 and that the minutes have not been modified or rescinded as
of the date hereof.

 

(Corporate Seal)

 

 

Dated:  December 12, 2001

                                                                                               
/s/ Gregory J. Pulles                            

                                               
                                                Gregory J. Pulles

 

 

2

--------------------------------------------------------------------------------

